This record is before us without a statement of facts. Under an indictment charging assault with intent to murder appellant was convicted of aggravated assault. In the absence of statement of facts appellant's assignment of error on the refusal of the continuance can not be intelligently revised. The matters set forth in the motion for new trial are in the same condition. In order to intelligently review those matters the testimony would be necessary.
As the record is presented the judgment will be affirmed.
Affirmed.
                          ON REHEARING.                       February 24, 1915.